Filed:     February 12, 1996


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                             No. 95-7337
                           (CA-95-2089-WM)



David Wayne Hall, Sr.,

                                             Petitioner - Appellant,

           versus

State of Maryland,

                                              Respondent - Appellee.




                              O R D E R


           The Court amends its opinion filed January 17, 1996, as

follows:
           On the cover sheet, section 5 -- the panel information is

corrected to read "Before Ervin, Chief Judge, and Widener and

Wilkins, Circuit Judges."
                                       For the Court - By Direction



                                          /s/ Bert M. Montague

                                                      Clerk
                            UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7337



DAVID WAYNE HALL, SR.,

                                             Petitioner - Appellant,

          versus

STATE OF MARYLAND,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-95-2089-WMN)


Submitted:   December 14, 1995            Decided:   January 17, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


David Wayne Hall, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing without prejudice his 28 U.S.C. § 2254 (1988) petition. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we deny a certificate of probable

cause to appeal and dismiss the appeal on the reasoning of the
district court. Hall v. State of Maryland, No. CA-95-2089-WMN (D.
Md. July 25, 1995). We deny Appellant's motion for production of

documents and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3